Citation Nr: 1605551	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board notes that the Veteran's claim for service connection for hearing loss was previously denied in an October 1976 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in March 2008.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.

As part of the January 2009 rating decision, the RO also denied claims seeking service connection for lumbar and cervical spine conditions.  The Veteran perfected appeals as to these claims.  These issues were subsequently granted by the RO in January 2015.  Thus, they are no longer before the Board for appellate consideration.

The issues of entitlement to service connection bilateral hearing loss, tinnitus, and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1976 decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not file a timely appeal.

2.  The evidence received since the October 1976 RO decision regarding the Veteran's claim for service connection for bilateral hearing loss is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issue of service connection for bilateral hearing loss, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
As discussed in the introduction, a review of the record shows that the Veteran's service connection claim for hearing loss was denied in October 1976.  The Veteran was informed of the decision and failed to file a notice of disagreement to initiate an appeal.  Consequently, that decision became final.  38 U.S.C.A. § 7105.

The evidence at the time of the October 1976 rating decision consisted of the Veteran's service treatment records.  Pertinent evidence received since the October 1976 decision includes additional VA treatment records and a VA examination from February 2015.  These records show treatment and diagnosis of hearing loss.

Overall, the evidence received since the October 1976 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim that he has bilateral hearing loss.  For this reason, the Board concludes that the Veteran has presented new and material evidence to reopen his claim for service connection for bilateral hearing loss.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for bilateral hearing loss is reopened and to that extent the claim is granted.


REMAND

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of noise exposure incurred in service while working as an air cargo and air passenger specialist.

The medical evidence of record consists of a February 2015 VA examination report.  The results of the examination demonstrate that the Veteran has high frequency bilateral hearing loss based on puretone threshold results in the right ear and based on the speech discrimination results in the left ear.  However, in providing his opinion, the examiner found that the "use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."

In determining that the Veteran's current hearing problems were not related to service, the examiner reported the following: "An audiogram was found from 1989 with hearing levels within normal limits at all test frequencies.  [A VA examination] of 2008 also [had]...hearing levels within normal limits.  Current hearing loss more than likely due to events following military service."  The same rationale was used in providing an opinion on tinnitus.  However, the examiner did not address the Veteran's speech scores at his entrance and separation examinations.  The Veteran specifically complained about hearing loss at the separation examination and the results at the separation examination appear worse than at the entrance examination.  A medical opinion should address the worsening hearing noted in the service treatment records and whether those findings support a connection between his current hearing loss and service.

With regard to the claim for a left hip condition, the Veteran claims that his hip problem is related to his service-connected back disability.  The examiner who conducted the November 2013 spine examination did not address that claim.  Further, an examination to assess the Veteran's hip has not been provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination in order to determine the etiology of any hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is asked to answer the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bilateral hearing loss, and, if so, whether bilateral hearing loss had its clinical onset during active duty service or is related to any in-service disease, injury or event.  The examiner must address the Veteran's audiology testing at his entrance and separation examinations and his complaints of hearing loss at the time of the separation examination.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has tinnitus, and, if so, whether the tinnitus had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an appropriate examination in order to determine the etiology of any left hip condition.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

The examiner should render an opinion as to the following questions:
(a)  Is it at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed left hip condition is related to any in-service disease, injury or event?

(b)  Is it at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed left hip condition is proximately due to (caused by) the Veteran's service-connected spine disability?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left hip disability has been aggravated by the Veteran's service-connected spine disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


